Citation Nr: 1027269	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  00-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the 
Veteran's claim to entitlement to service connection for  skin 
disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for skin disability, to include 
as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen the 
Veteran's claim to entitlement to service connection for bilateral 
hip disability, to include degenerative arthritis and as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to December 1971.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a November 1998 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board previously 
remanded this case in February 2004 and October 2008 for further 
development.  

The issue of entitlement to service connection for skin disability 
(under a merits analysis) and the issue of whether new and material 
evidence has been received to reopen the Veteran's claim to 
entitlement to service connection for bilateral hip disability, to 
include degenerative arthritis and as due to herbicide exposure, are 
being
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  Service connection for skin disability was denied by a May 1988 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Certain evidence received since the May 1988 rating decision 
bears directly and substantially upon the issue of entitlement to 
service connection for skin disability, and is so significant that it 
must be considered in order to fully decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The May 1988 rating decision, which denied entitlement to service 
connection for skin disability, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the May 1988 
rating decision denying service connection for skin disability; and 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Applicable law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and material 
evidence is presented or secured. 38 U.S.C.A. § 5108.  New and 
material evidence is defined by regulation.  See 38 C.F.R.  § 3.156.  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on or after 
August 29, 2001.  The change in the regulation therefore does not 
impact the present case as the Veteran's current attempt to reopen 
the claims of entitlement to service connection for skin disability 
and bilateral hip disability  were received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means evidence 
not previously submitted which bears directly and substantially upon 
the specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with the evidence 
previously assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  Further, the Board is not bound by an RO's determination and 
must conclude whether new and material evidence has been received to 
reopen the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Applicable law provides that service connection will be granted if it 
is shown that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease contracted in 
line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In his claim to reopen, the Veteran has also claimed that the 
disabilities on appeal were due to herbicide exposure.  The Veteran's 
military personnel record shows that the Veteran received the 
National Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Thus, as service records show that the 
Veteran served in Vietnam during the applicable time period, he is 
therefore presumed to have been exposed to herbicide agents.  38 
U.S.C.A. § 1116(f).  Nevertheless, a new etiological theory does not 
necessarily constitute a new claim.  See Bingham v. Principi, 18 
Vet.App. 470 (2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet.App. 120 (1997).  As 
part of the prior rating decisions, the RO had knowledge that the 
Veteran was exposed to herbicides in Vietnam.  As discussed in more 
detail below, the RO also had reviewed his service treatment records 
and DD 214.  If evidence before the RO at that time had suggested a 
herbicide exposure theory of service connection, it would have been 
considered.  However, there was no such evidence at that time.  For 
the Veteran merely to articulate such a theory now does not, without 
more, lead to the conclusion that his current claim should be viewed 
as a new claim.  Under the circumstances of this case, the Board 
finds that the Veteran is attempting to reopen his prior claim and 
that a new and material evidence analysis is appropriate.



Skin Disability

The present appeal includes the claim of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for skin disability, to include as 
due to herbicide exposure.  A May 1988 rating decision denied service 
connection for skin disability because the evidence did not show that 
it was incurred in or aggravated in service.  The Veteran was 
notified of this decision, but did not submit a timely notice of 
disagreement to initiate an appeal.  The Board notes that in February 
1989, the Veteran submitted a statement requesting that his records 
be transferred to another Regional Office because he had moved.  
However, nothing in this statement expresses disagreement or 
dissatisfaction with the May 1988 rating decision.  In other words, 
although this statement was submitted within a year of the May 1988 
rating decision, it cannot be deemed a valid notice of disagreement 
in accordance with 38 C.F.R. § 20.201.  Under the circumstances, the 
Board finds that the May 1988 rating decision became final.  38 
U.S.C.A. § 7105(c).  

The evidence of record at the time of the May 1988  rating decision 
included the Veteran's service treatment records, DD 214, a September 
1983 VA examination for nonservice-connected pension purposes and VA 
treatment records.  Service treatment records were silent with 
respect to any skin problems.  Although the Veteran's DD 214 showed 
that he served in Vietnam, the December 1971 service examination 
prior to discharge showed that the Veteran's skin was clinically 
evaluated as normal.  Significantly, in a February 1988 application, 
the Veteran claimed that he was treated for skin problems while in 
Vietnam.  Further, the September 1983 VA examination found no skin 
lesions.  

The evidence added to the record subsequent to the May 1988 rating 
decision consists of additional VA treatment records, a December 1991 
general VA examination and a March 2003 VA skin examination.  These 
records do show treatment for skin rashes, especially on the 
buttocks, upper thighs and back, as well as assessments of herpes 
simplex, herpes zoster and bullous dermatitis.  

Although not entirely clear, it appears that one reason for the May 
1988 denial was that there was no evidence of current skin 
disability.  Evidence received since May 1988 clearly shows treatment 
for various skin disorders.  Such evidence constitutes new and 
material evidence to reopen the skin disability claim.  

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this point since it is anticipated that any VCAA 
deficiencies will be remedied via the actions directed in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the claim  of 
entitlement to service connection for skin disability.  To this 
extent, the appeal is granted, subject to the directive set forth in 
the following remand section of this decision.


REMAND

In view of the reopening of the skin disability claim, the Board 
believes that a VA skin examination with opinion should be obtained 
to fully assist the Veteran. 

With regard to the request to reopen the claim of service connection 
for bilateral hip disability, the Board notes that the Veteran's 
contentions appear to include a claim that his hip disability is 
related to long-term use of skin medication.  The claims file does 
include an October 1999 treatment record showing an impression of 
bilateral hip replacement due to vascular necrosis, possibly 
precipitated by long-term use of Kenalog cream on his skin.  It is 
therefore arguable that the eventual determination on the skin 
disability claim might impact the underlying service connection for 
hip disability claim.  Under the circumstances, the Board defers 
consideration of the issue of whether new and material evidence has 
been received to reopen the Veteran's claim to entitlement to service 
connection for bilateral hip disability, to include degenerative 
arthritis and as due to herbicide exposure.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
skin examination.  It is imperative that the 
claims file be made available to and be examined 
by the examiner in connection with the 
examination.  The examiner should clearly report 
all chronic skin disorders. 

As to each chronic skin disorder, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that such disorder was 
manifested during the Veteran's active duty 
service or is otherwise causally related to 
service, to include exposure to herbicides.  A 
rationale should be furnished for all opinions.  

2.  After completion of the above, the RO should 
review the claims file and readjudicate the 
issue of service connection for skin disability 
under a merits analysis.  If the skin disability 
claim is granted, the RO should undertake 
appropriate development, to include a medical 
opinion, on the question of whether the 
bilateral hip disability is causally related to 
long-term use of medication for the skin 
disability.  The Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


